Almand, Justice.
South Atlantic Gas Company, in its action against certain named individuals as Ex-Officio Judges and Commissioners of Chatham County, and J. Archie Johnson, as Tax Commissioner of Chatham County, sought a judgment against the defendants declaring a tax ordinance adopted by the county commissioners on August 7, 1959, as amended .on August 28, 1959, to be unconstitutional and void, and enjoining the defendants from enforcing the same. A jury trial being waived, the court, after hearing evidence and argument of counsel, entered an order overruling the general demurrer of the defendants to the petition; granted a judgment declaring the tax ordinance to be unconstitutional and void; and permanently enjoined the defendants from enforcing the ordinance. The bill of exceptions assigns error on this order and judgment. Held:
This being a companion case to Commissioners of Chatham County v. Savannah Electric & Power Co., ante, and the legal questions and issues in this case being identical with those in that case, the. rulings therein made are controlling here.
The court did not err in overruling the general demurrer to the petition or in entering a judgment declaring the tax ordinance to be unconstitutional and void, and permanently enjoining the defendants from enforcing it.

Judgment affirmed.


All the Justices concur.